ed nel

Case 1:18-cv-10595-ER Document 61 Filed 02/05/19 Page 1 of 2

RECEIVED
SUNY PRO SE OFFIC

IN THE UNITED STATES DISTRICT CUUREB -5 AM 10: 46-
FOR THE SOUTHERN DISTRICT OF NEW YORK

ROBERT G. LOPEZ, an individual,
Plaintiff,
V.

)
)
)
)
)
)
TRUE RELIGION SALES, LLC, )
CHARI&CONYC, LLC, )
PROJECT SOCIAL T, LLC, )
BOWERY APPAREL, LLC, )
PINT SIZE INK, INC., )
SPEEDY ROMEO, LLC )
URBAN OUTFITTERS, INC., )
ALIFE HOLDINGS, LLC, )
THE ENDURANCE INTERNATIONAL )
GROUP, INC., )
FOX AND JANE LLC, )
SQUARESPACE, INC. )
DEPOP, INC., and )
CONBODY, INC. )
)

)

Defendants.

Civil Action No. 18 CV 10595 (ER)

    
   
 

TUSDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:

DATE PILED: iS t

   
 

 

STIPULATION OF DISMISSAL

IT IS HEREBY STIPULATED by Plaintiff, Robert G. Lopez, that the above captioned
action is hereby dismissed with prejudice ONLY as to Defendant Alife Holdings, LLC and

without Court cost or fees to any party against the other.

The case shall remain against the other named Defendants to the above action.
|
d-

4.

Case 1:18-cv-10595-ER Document 61 Filed 02/05/19 Page 2 of 2

Dated: February _|4, 2019

ROBERT G. LOFEZ

oA Shs,

Robert. G. Lopez

Pro Se Plaintiff

230 Clinton Street — _o #11C
New York, New York 10002
(917) 868-1698

SO ORDERED:

 

U.S.D.J.
